DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 1/20/2020 have been entered.  In the amendment, claim 11 has been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 5, filed 1/20/2020, with respect to the provisional rejection of claims 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 10-12, and 16 of US 2020/0241156 have been fully considered and are persuasive in view of Applicant’s amendment.  The provisional rejection of claims 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 10-12, and 16 of US 2020/0241156 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end, wherein the first end comprises a portion made of a clear material configured to transmit light having a frequency in the visible or infrared range of the electromagnetic spectrum; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass; electronic circuitry coupled to the sensor element and the power source; and a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry. 
Independent claim 11 recites a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source and electronic circuitry coupled to the power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass, wherein the sensor element is coupled to the electronic circuitry; a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing, wherein the second light guide is configured to transmit light in an axial direction and the first light guide is configured to transmit light in a non-axial direction. 
The claimed limitations as recited in combination in independent claim 1, in particular, “a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry”, and as recited in combination in independent claim 11, in particular, “a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing, wherein the second light guide is configured to transmit light in an axial direction and the first light guide is configured to transmit light in a non-axial direction”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bouska (US 2017/0003407), teaches a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass; and electronic circuitry coupled to the sensor element and the power source. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular, “a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry”, and as recited in combination in independent claim 11, in particular, “a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing, wherein the second light guide is configured to transmit light in an axial direction and the first light guide is configured to transmit light in a non-axial direction”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645